                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


EAAN SILCOX, as Personal
Representative of the Estate of
Aaron John Silcox,

      Plaintiff,

v.                                             Case No. 3:16-cv-1509-J-32MCR

MARK HUNTER, in his official
capacity as Columbia County
Sheriff,

      Defendant.




                                   ORDER

      A pretrial detainee committed suicide in the Columbia County Detention

Facility. Is the Sheriff liable under either § 1983 or in negligence?

      Plaintiff Eaan Silcox, as Personal Representative of the estate of Aaron

Silcox, seeks damages from the Sheriff of Columbia County after Aaron Silcox

committed suicide as a pretrial detainee in the Columbia County Detention

Facility (the “jail”). Currently pending before the Court are Defendant Sheriff

Mark Hunter’s Amended Motion for Summary Judgment, (Doc. 46), and

Daubert Motion, (Doc. 39), and Plaintiff’s Motion for Partial Summary

Judgment, (Doc. 41). Plaintiff responded to both of Hunter’s motions, (Docs. 47;
49), and Hunter responded to Plaintiff’s motion, (Doc. 48). On June 18, 2018,

the Court held a hearing on the motions, the record of which is incorporated

herein. (Doc. 53).

I. BACKGROUND

      A. Silcox’s Arrest, Medical Evaluations, and Detention

      On June 13, 2015, Jessica Hosford called the Columbia County Dispatch

to alert them that Aaron Silcox, the father of two of her children, had overdosed

on an unknown substance. (Doc. 40-1 at 1–2). Hosford provided Silcox’s number

to deputies, and they obtained a GPS location for his phone. (Doc. 40-1 at 1–2).

When deputies arrived, they found a man who identified himself as John Price,

who told the deputies where to find Silcox. (Doc. 40-1 at 1–2). Upon arriving at

this new location, the deputies realized that the man they had just spoken with

was Silcox. (Doc. 40-1 at 1–2).

      When the deputies returned to the previous location, Silcox was not there,

so they called for a K-9 dog to help search the nearby woods. (Doc. 40-1 at 1–2).

Once found, Silcox did not comply with the deputies’ commands and was bitten

by the police dog. (Doc. 40-1 at 1–2). Silcox told a deputy that he wanted to kill

himself and had taken a “handful” of his prescription medication and aspirin.

(Doc. 40-1 at 1–2). Emergency Medical Services transported Silcox to Shands

Lake Shore Hospital where a physician determined Silcox should be taken to a

facility for an involuntary mental health examination under Florida’s Baker


                                        2
Act, Florida Statute § 394.463. (Doc. 40-1 at 1–3). Silcox’s toxicology screenings

did not return abnormal levels for the pills he claimed to have ingested, but did

test positive for the presence of amphetamines, methamphetamines, and THC.

(Doc. 40-2 at 4). Emergency room personnel treated Silcox for dog bite injuries

he sustained during his arrest, and self-inflicted cuts to his forearm, which

Silcox told the emergency room nurse he did with a pocket knife in an attempt

to kill himself. (Doc. 40-2 at 1).

      Silcox remained in the hospital overnight, and while he was there Hosford

called the jail to make sure they knew Silcox was suicidal. (Doc. 49-13 at 99).

Although Silcox was still in the hospital, the jail representative told Hosford

that Silcox was at the jail and that they would take care of him. (Doc. 49-13 at

99–100).

      The next day, June 14, 2015, Silcox was involuntarily transferred to

Meridian Behavioral Healthcare in Lake City for psychiatric evaluation. (Doc.

40-2 at 2). Dr. Robert Bachus 1 evaluated Silcox at Meridian. (Doc. 40-4 at 1).

Bachus is a licensed psychiatrist who had approximately twenty years of

experience. (Doc. 49-17 at 5–7). Bachus determined that Silcox “is a chronic

drug abuser who experiences bouts of depression associated with consequences



      1 Throughout the pleadings, Bachus is referred to as Dr. Richard Bachus,
and his deposition is even labelled as such. However, Bachus’s first name is
Robert. (Doc. 49-17 at 4).


                                        3
of his addiction. He is psychiatrically stable enough to be placed in jail for drug

associated charges. No psych meds indicated.” (Doc. 49-17 at 27); (see Doc. 40-

4 at 1). Although Bachus believed that Silcox was a suicide risk, he did not

indicate that opinion anywhere in his records nor did he tell anyone from

Hunter’s office. (Doc. 49-17 at 44).

      After being discharged from Meridian, deputies brought Silcox to the jail.

(Doc. 40-5 at 1). On his initial medical questionnaire, Silcox stated that he had

never attempted suicide nor did he feel like attempting suicide at that time.

(Doc. 40-5 at 1). During previous jail stays, Silcox had specified on his initial

medical questionnaire that he had previously attempted or contemplated

suicide. (Docs. 49-2; 49-3). The following morning, June 16, 2015, jail nurse Rex

Nichola denoted on Silcox’s medical screening form that he had mental health

problems and had attempted suicide two days prior, but that he was not

currently contemplating suicide and did not have feelings of hopelessness. (Doc.

40-5 at 4). Based on his assessment, Nichola recommended Silcox be placed in

the jail’s general population. 2 (Doc. 40-5 at 4).


      2 The Florida Department of Law Enforcement (“FDLE”) investigative
report states: “The Classification information provided indicated that Silcox
was a High Observation, Special Segregation inmate.” (Doc. 40-7 at 1).
However, Major Joe Lucas, who was the jail administrator in June, 2015, stated
in his affidavit that the classification listed in the FDLE investigation was
incorrect because the information sheet given to FDLE listed the classification
Silcox had at the time of his death, which had become “High Observation” upon
his transfer to F-max. (Doc. 40-13 at 3). Nonetheless, whether Silcox was booked

                                          4
      Two days later, Silcox was caught fighting another inmate, so under jail

policy, both inmates were moved to the F-max dorm for administrative

confinement. (Doc. 46 at 6). The F-max dorm has eighteen cells and houses

inmates    needing    protective       custody,   administrative   confinement,   or

disciplinary confinement. (Doc. 49-15 at 30, 36). In the F-max dorm, the officer

on duty is located in an officer station that has a computer for the electronic

logs and closed circuit monitors for watching the movements of the inmates in

their cells. (Doc. 49-15 at 29, 53).

      Detention Officer Dillon Moore was responsible for the F-max dorm on

June 18, 2015. (Doc. 49-15 at 13). At approximately 7:00 p.m. that evening,

Silcox arrived at the F-max dorm. (Doc. 40-8 at 1). Moore watched Silcox go into

cell number two, which was unoccupied and had a bunkbed, and throw his

sheet, along with other belongings, onto the top bunk. (Doc. 49-15 at 35–36, 38–

39). Moore had never met Silcox and did not know anything about his prior

suicide attempts or mental health issues. (Doc. 49-15 at 39–40). When Silcox

first arrived, Moore knew he was upset because “[h]e was just in a fight. And I

was watching and he sat down, lay on the floor, sit back up and, I mean, he was

just everywhere.” (Doc. 49-15 at 53).




as a high observation inmate is immaterial to the Court’s decision.


                                            5
      Approximately thirty minutes later, a civilian came into the F-max dorm

to pass out canteen. 3 (Doc. 40-8 at 1). During canteen distribution, Moore left

the officer station and went into the dorm hallway to “provide order” while the

civilian and a trustee 4 distributed canteen to the F-max inmates. (Doc. 49-15

at 25–27). During this time, Moore was about thirty feet away with his back to

Silcox’s cell. (Doc. 49-15 at 20, 37). Because Moore left the officer station,

Detention Officer Tiffany Riley, who was working in the adjacent female dorm,

occupied the F-max officer station to ensure Moore’s safety. (Docs. 49-15 at 32–

33; 49-16 at 19).

      Moore and Riley’s recollections of the events differ. Moore testified that

after canteen distribution in the F-max, he accompanied the civilian to another

dorm for canteen distribution, then used the restroom, and finally returned to

the officer station. (Doc. 49-15 at 44). His log states that the civilian left the F-

max at 7:41 p.m. (Doc. 40-8 at 2). Moore recalled working on paperwork in the

F-max officer station when Sergeant Melvin Sheppard, a jail supervisor,

arrived. (Doc. 49-15 at 51). When Sheppard arrived, he and Moore both noticed

on the monitor that Silcox was not moving. (Docs. 49-15 at 54–56; 40-6 at 3).



      3 Canteen consists of items such as snacks, clothes, and toiletries that
inmates order ahead of time and are then distributed to them by a civilian. (Doc.
49-16 at 106–07).
      4 A trustee is an inmate who, based on their criminal history and jail
record, is selected to assist jail staff in the performance of certain duties.


                                         6
Moore went to Silcox’s cell and found him hanging by his bedsheet, which was

tied to the top bunk. (Doc. 49-15 at 105–06).

      However, Riley claims that immediately following the F-max canteen

distribution, she accompanied the civilian back to the female dorm for canteen

distribution. (Doc. 49-16 at 16). According to Riley’s deposition testimony, 5 her

log states that the civilian entered the female dorm to distribute canteen at 7:47

p.m. (Doc. 49-16 at 66). Riley stated that while she was distributing canteen

with the civilian in the female dorm, Moore yelled to her that one of the F-max

inmates had hung himself. (Doc. 49-16 at 11–13). At that time, she stopped

canteen and went to assist Moore, which she noted in her log as being around

8:20 p.m. 6 (Doc. 49-16 at 66, 109–11).

      A subsequent investigation by FDLE investigators revealed that Silcox

initiated his suicide at 7:25 p.m., and he adjusted the bedsheet twice before

ceasing all movement on his third attempt at 7:33 p.m. (Doc. 40-7 at 2). No

officer entered the room until 8:11 p.m. (Doc. 40-7 at 2). Officers performed CPR




      5 Riley’s actual log was never filed. However, during her deposition, the
parties went through the log with her. (Doc. 49-16 at 64–67).
      6 Riley stated in her deposition that the 8:20 p.m. time was an estimate.
She made the log entry at 9:29 p.m. indicating that she left for the F-max dorm
around 8:20 p.m. (Doc. 49-16 at 109–11). She went to assist Moore as soon as
he yelled to her and made the log entry after she returned to the female dorm.


                                          7
on Silcox for fourteen minutes until emergency medical services arrived. (Doc.

40-7 at 2). At 8:26 p.m., Silcox was pronounced dead. (Doc. 40-7 at 2).

      B. Columbia County Jail Policies and Training

      The F-max had a Post Order, (Doc. 40-16), which was in a binder in the

officer station, and each officer working that post was expected to know and

abide by its contents. (Doc. 49-15 at 98–99). The F-max Post Order required

formal counts of the inmates at 6:00 a.m., 6:00 p.m., and 11:00 p.m., and

informal counts every hour between midnight and 4:00 a.m. (Doc. 40-16 at 3).

Other dorms had similar orders pertaining specifically to those dorms.

Additionally, the jail had General Orders that covered other topics, such as

Special Management Inmates and Mental Health Services. (Doc. 40-13 at 5–10).

      General Order 19.10, titled “Special Management Inmates,” provides

instructions for handling inmates on suicide watch and states: “Direct

observation shall be required for any inmate restrained to protect themselves

[sic] or others from harm or when ordered by the health authority or designee.”

(Doc. 40-13 at 6). The Order further states: “Any inmate who threatens verbally

or by note, or attempts suicide is placed on suicide prevention. A mental health

or medical physician may recommend that an inmate be placed on suicide

prevention after an interview with said inmate.” (Doc. 40-13 at 6). An inmate

on suicide watch is not allowed to have bedding in his cell. (Doc. 40-13 at 7).

Additionally, General Order 19.17, titled “Mental Health Services,” provides


                                       8
“guidelines for the provision of necessary and adequate psychiatric care and

services at the Columbia County Detention Facility.” (Doc. 40-13 at 9). The

policy requires officers to notify medical personnel if they observe certain listed

behaviors. (Doc. 40-13 at 9). In addition, officers are to “ensure that all items

that could be used by the inmate to inflict self-harm are taken away from the

inmate, the cell area and the holding area.” (Doc. 40-13 at 9).

      Hunter also states that he had an unwritten policy of having arrestees

who exhibited signs of suicidal tendencies or ideation cleared by psychiatric

professionals at Meridian prior to being transported to the jail. (Doc. 46 at 15).

Riley stated that at least once a year officers had refresher training on dealing

with mental illness. (Doc. 49-16 at 90–91). Moore stated that he received

training on how to supervise high risk inmates, but not on identifying suicidal

inmates or suicide attempts. (Doc. 49-15 at 10–11).

      C. Procedural History

      On December 6, 2016, Plaintiff filed his original complaint, (Doc. 1), and

on July 5, 2017, filed the Amended Complaint, (Doc. 23). The Amended

Complaint alleges one count against Hunter and Moore for violating 42 U.S.C.

§ 1983 and one count against Hunter alleging wrongful death under Florida

law. (Doc. 23). Moore settled with Plaintiff at mediation, (Doc. 29), and was

subsequently dismissed from the suit with prejudice, (Doc. 32). On January 8,

2018, Hunter filed his amended answer and affirmative defenses. (Doc. 35). On


                                        9
January 12, 2018, Hunter filed a Daubert motion to exclude Plaintiff’s expert

Jeff Eiser, (Doc. 39), and a motion for summary judgment, (Doc. 40). On that

same date, Plaintiff filed a motion for partial summary judgment, seeking to

exclude several of Hunter’s affirmative defenses. (Doc. 41). On January 16,

2018, Hunter, filed his Amended Motion for Summary Judgment. (Doc. 46).

II. ANALYSIS

      A. Plaintiff’s § 1983 claim

      “Every person who, under color of [law] . . . , subjects, or causes to be

subjected, any citizen . . . to the deprivation of any rights, privileges, or

immunities secured by the Constitution and laws, shall be liable to the party

injured . . . .” 42 U.S.C. § 1983 (2012). Thus, a plaintiff asserting a claim under

§ 1983 must demonstrate that (1) a person, (2) acting under the color of law, (3)

violated his constitutional rights. Id. There is no dispute that the Sheriff and

his employees were acting under the color of law, thus, only the first and third

elements are at issue.

      A sheriff sued in his official capacity is effectively an action against the

governmental entity the sheriff represents, in this case Columbia County. Cook

ex rel. Estate of Tessier v. Sheriff of Monroe Cty., 402 F.3d 1092, 1115 (11th

Cir. 2005). A municipality, such as Columbia County, is considered a person

under § 1983, but its liability is limited to situations where a municipal policy

caused the deprivation of rights. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,


                                        10
691 (1978) (holding that a municipality cannot be held vicariously liable under

§ 1983); see City of Canton v. Harris, 489 U.S. 378, 385 (1989). A municipal

policy can be in the form of: (1) a written policy; (2) a custom, which is “a practice

so settled and permanent that it takes on the force of the law[;]” (3) a decision

by someone with final decision making authority; or (4) a policy of inadequate

training or supervision, all of which must cause the alleged deprivation of

constitutional rights. McDowell v. Brown, 392 F.3d 1283, 1290 (11th Cir. 2004).

      Plaintiff alleges that Hunter had a policy of failing to protect pretrial

detainees from self-harm, (Doc. 23 ¶ 39); Hunter did not create, implement, and

enforce policies to prevent suicides, (Doc. 23 ¶ 40); and Hunter did not

adequately train jail staff to identify and monitor suicidal inmates or to

recognize and prevent suicide attempts, (Doc. 23 ¶ 40).

      1. Hunter’s policies for handling high risk detainees.

      Plaintiff alleges that Hunter had a policy of failing to protect detainees.

(Doc. 23 ¶ 39). In support, Plaintiff identifies a prior suicide in the jail and

argues that for both suicides, Hunter found that no one violated any prison

policy—which accentuates the need for better policies. (Doc. 49 at 7). Plaintiff’s

claim fails.

      To establish Hunter’s liability based on a municipal policy, Plaintiff must

show that he suffered a constitutional deprivation as a result of Hunter’s policy,

or a “practice or custom that is so pervasive, as to be the functional equivalent


                                         11
of a policy . . . .” Goodman v. Kimbrough, 718 F.3d 1325, 1335 (11th Cir. 2013)

(quotation marks omitted) (quoting Hale v. Tallapoosa Cty., 50 F.3d 1579, 1582

(11th Cir. 1995)). For a stated policy to be unconstitutional, it must result in

deliberate indifference to constitutional violations. Id. Thus, Plaintiff must

establish that Hunter’s policies were facially unconstitutional or that despite

having a facially valid policy, it was custom to ignore it. See McDowell, 392 F.3d

at 1290.

      Here, Plaintiff fails to show that Hunter’s policies or customs were

unconstitutional. Hunter had policies in place to protect detainees who were at

risk of suicide. General Order 19.10 provides instructions to officers for

handling “special management inmates,” including those with suicidal

tendencies or ideations. (Doc. 40-13 at 5). General Order 19.17 instructs officers

on how to handle inmates with mental health issues. (Doc. 40-13 at 9–10).

Additionally, Hunter had an informal policy of having arrestees like Silcox

evaluated by psychiatric professionals before being taken to the jail—which is

exactly what happened here. (Doc. 40-13 at 2). These policies obviate Plaintiff’s

arguments that Hunter had a policy of failing to protect pretrial detainees from

self-harm, (Doc. 23 ¶ 39), and that Hunter did not create, implement, and

enforce policies to prevent suicides, (Doc. 23 ¶ 40).

      Plaintiff has also not shown how these policies could have caused Silcox’s

death. See Harris, 489 U.S. at 385 (explaining that there must be a direct causal


                                        12
link between the municipal policy and the alleged constitutional deprivation).

Hunter’s policies for handling suicidal detainees were never triggered for Silcox

because the medical professionals who evaluated him never expressly classified

him as high risk. (Docs. 46 at 21; 40-4 at 1; 40-5 at 3–4). Dr. Bachus wrote that

Silcox was stable enough for jail, (Doc. 40-4 at 1), and Nurse Nichola

recommended that Silcox be placed in general population, (Doc. 40-5 at 3–4).

Just because Hunter’s policies did not prevent Silcox’s suicide does not mean

that they caused it. See Cook, 402 F.3d at 1116 (stating there must be a causal

link between the policy and the alleged deprivation of rights); see also Harris,

489 U.S. at 386 (explaining that an unconstitutional or negligent application of

an otherwise valid policy, without more, is insufficient to hold a municipality

liable).

       This case might have been different had Silcox not been seen at Meridian.

Silcox was arrested because Hosford called Columbia County dispatch to alert

them to Silcox’s potential suicide attempt. (Doc. 40-1 at 1–2). And after he had

been taken into custody, Hosford called the jail to remind them that Silcox

needed to be closely watched because she believed he was suicidal. (Doc. 49-13

at 99). However, between Hosford’s warnings and Silcox’s placement in the jail,

Silcox was evaluated by several medical professionals, none of whom declared

him a suicide risk. (Docs. 40-4 at 1, 40-5 at 2–5). Hunter relied on the opinions

of medical professionals that Silcox was no longer “imminently a danger to


                                       13
himself or others[,]” (Doc. 46 at 21 (quotations omitted) (quoting Bachus’s

deposition at 29)), and, thus, placed Silcox in general population as opposed to

suicide watch.

      Hunter’s reliance on medical opinions—even if those opinions were not

fully understood—does not constitute deliberate indifference to Silcox’s

constitutional rights. See Keith v. DeKalb Cty., 749 F.3d 1034, 1050 (11th Cir.

2014) (“A sheriff cannot be held liable for failing to segregate mental health

inmates whom trained medical personnel have concluded do not present a risk

of harm to themselves or others.”). Plaintiff argues that Bachus never said that

Silcox was no longer a suicide risk, and in fact believed he was a suicide risk.

(Doc. 49 at 8–10). However, Bachus never said this to any of Hunter’s

employees, (Doc. 49-17 at 44), and such assessment is not clear from Bachus’s

discharge note, (Doc. 40-4 at 1). Moreover, Hunter reasonably believed that

Bachus would not have discharged Silcox from Meridian if he posed a risk to

himself, (Doc. 46 at 21); and even assuming, arguendo, that such belief was

negligent, it is nonetheless insufficient to establish deliberate indifference. See

Harris, 489 U.S. at 388 n.7, 388–91 (explaining that the standard for deliberate

indifference is not based on the negligence of an employee but the training

program as a whole in relation to the duties of the individual officers); Keith,

749 F.3d at 1053 (“[T]he deliberate indifference standard requires a showing of

more than gross negligence.”).


                                        14
      To be liable, Hunter must have had “knowledge of ‘a strong likelihood

rather than a mere possibility that the self-infliction of harm [would] occur.’”

Cook, 402 F.3d at 1116 (quoting Cagle v. Sutherland, 334 F.3d 980, 986 (11th

Cir. 2003)). But, in the three days leading up to his death, Silcox displayed no

warning signs that he was contemplating suicide. In fact, Silcox affirmed on his

booking medical questionnaire that he was not contemplating suicide, (Doc. 40-

5 at 1), whereas on previous visits to the jail he had informed jail staff that he

had attempted suicide or felt like attempting suicide at that time, (Doc. 49-2 at

1). Moreover, Hunter had information indicating that some of Silcox’s prior

suicide attempts may not have been genuine. (Docs. 40-2 at 4; 49-17 at 50–51).

Silcox told his arresting officers “that he took a handful of his prescription

medication, Seroquil, [sic] and several aspirin[,]” (Doc. 40-1 at 2), and the

emergency room nurse and physician that “he took a bottle of [aspirin] and

about 6 Somas[,]” (Doc. 40-2 at 1–2). However, his toxicology tests did not detect

abnormal aspirin levels, and his drug screen only yielded positive results for

amphetamines, methamphetamines, and THC. (Doc. 40-2 at 4). Additionally,

Bachus opined that at least one of Silcox’s prior “suicide attempts” was likely

just a ploy to avoid going to jail. (Doc. 49-17 at 50–51). On these facts, and as a

matter of law, Hunter was not deliberately indifferent to the risk that Silcox

would commit suicide. See Salter ex rel Salter v. Mitchell, 711 F. App’x 530, 541

(11th Cir. 2017) (finding that officer’s general awareness of prior suicide was


                                        15
insufficient where inmate was continuously monitored and had not displayed

any behavioral issues in the three days leading up to the suicide).

      Plaintiff’s contention that Hunter customarily ignored the written

policies also fails. (Doc. 49 at 14). To demonstrate deliberate indifference by

having a custom of not following facially constitutional polices, Plaintiff must

“show that the defendant had actual or constructive knowledge of a flagrant

persistent pattern of violations.” Goodman, 718 F.3d at 1335 (quotation marks

omitted) (quoting Goebert v. Lee Cty., 510 F.3d 1312, 1332 (11th Cir. 2007)).

The custom must be “so settled and permanent as to have the force of law” and

“ultimately result[] in deliberate indifference to a substantial risk of serious

harm . . . .” Id. at 1335–36. In Goodman, the two officers failed to enter cells and

deactivated emergency call buttons in violation of the official policy. Id. at 1335.

Although the officers testified that despite the written policy to the contrary, it

was “common practice at the Jail to deactivate emergency call buttons and to

remain outside the cells in the admin section when doing head counts[,]” the

Eleventh Circuit determined that this was insufficient to meet the “extremely

rigorous standard.” Id.

      Here, Plaintiff has not established a genuine dispute of material fact that

Hunter “had established customs and policies that resulted in deliberate

indifference to constitutional violations.” Id. (quotations omitted) (quoting West

v. Tillman, 496 F.3d 1321, 1329 (11th Cir. 2007)). Plaintiff argues that if


                                        16
Hunter’s polices were followed, Silcox would have been placed on suicide watch

and would not have had the opportunity to hang himself; but Plaintiff has not

shown the existence of a “flagrant persistent pattern of violations[,]” let alone

that Hunter had actual or constructive knowledge of it. See id. at 1335.

Although there was one prior suicide at the jail, the circumstances of that

suicide are materially different from Silcox’s suicide and do not establish a

persistent pattern. See id. Plaintiff has not met the “extremely rigorous

standard” of showing that the custom of not following the written policies is “so

settled and permanent as to have the force of law . . . .” Id. at 1335–36.

      2. Imposing liability for failing to properly train employees.

      Another way of establishing municipal liability is to show a policy of

inadequate training or supervision. See id. “[T]he inadequacy of [law

enforcement] training may serve as the basis for § 1983 liability only where the

failure to train amounts to deliberate indifference to the rights of persons with

whom [law enforcement] come into contact.” Id. at 388. To demonstrate

deliberate indifference, the plaintiff “must present some evidence that the

municipality knew of a need to train . . . in a particular area and the

municipality made a deliberate choice not to take any action.” Gold v. City of

Miami, 151 F.3d 1346, 1350 (11th Cir. 1998). A municipality is put on notice of

a need to train in two ways: (1) it is aware of a pattern of constitutional

violations and nonetheless fails to provide adequate training; or (2) where the


                                        17
likelihood of a constitutional violation is so great that the need for training is

obvious. Lewis, 561 F.3d at 1293; see also Harris, 489 U.S. at 390.

      Where a municipality trains its employees, liability only attaches if such

training is truly inadequate. See Harris, 489 U.S. at 390. The Supreme Court

explained that a municipality is not liable every time one of its employees

causes injury:

      [T]he focus must be on adequacy of the training program in
      relation to the tasks the particular officers must perform. That a
      particular officer may be unsatisfactorily trained will not alone
      suffice to fasten liability on the city, for the officer’s shortcomings
      may have resulted from factors other than a faulty training
      program. It may be, for example, that an otherwise sound program
      has occasionally been negligently administered. Neither will it
      suffice to prove that an injury or accident could have been avoided
      if an officer had had better or more training, sufficient to equip him
      to avoid the particular injury-causing conduct. Such a claim could
      be made about almost any encounter resulting in injury, yet not
      condemn the adequacy of the program to enable officers to respond
      properly to the usual and recurring situations with which they
      must deal. And plainly, adequately trained officers occasionally
      make mistakes; the fact that they do says little about the training
      program or the legal basis for holding the city liable.

Id. at 390–91.

      Similarly, where a constitutional policy is in place, an employee’s failure

to follow the policy, or his negligent implementation of the policy, is insufficient

to demonstrate deliberate indifference. See Harris, 489 U.S. at 390; Lewis v.

City of W. Palm Beach, 561 F.3d 1288, 1293 (11th Cir. 2009). In Lewis, an

arrestee was killed when officers improperly applied a hobble restraint. 561



                                        18
F.3d at 1292–93. The plaintiff argued that the city failed to train its officers on

the proper use of hobble restraints. Id. However, in concluding that the city was

not liable because it provided training on the use of force and how to properly

apply the hobble restraint, the Eleventh Circuit stated that “[i]t is . . . irrelevant

what training each specific officer present at the scene was given or retained.”

Id. at 1293.

      The municipality’s inadequate training must also cause the deliberate

indifference to the victim’s rights. Harris, 489 U.S. at 391. Courts must

scrutinize the link between the failure to adequately train and the injury

alleged. Id. at 391–92. Thus, Hunter’s alleged deliberate indifference to train—

despite notice that such training was required—must have caused the jail

officials’ deliberate indifference to the risk of Silcox’s suicide. See Jackson v.

West, 787 F.3d 1345, 1353 (11th Cir. 2015); Lewis, 561 F.3d at 1293.

      Plaintiff argues that a prior jail suicide in 2014 is evidence that Hunter

was on notice of the need to train. (Doc. 49 at 8). Plaintiff also asserts that

Hunter should have trained his employees to identify and prevent suicides.

(Doc. 49 at 14–15).

      Plaintiff has not demonstrated that Hunter was deliberately indifferent

to the need for further training to prevent suicides. See Harris, 489 U.S. at 390;

Lewis, 561 F.3d at 1293. Hunter had policies for dealing with suicidal inmates,

(Doc. 40-13 at 5–10), and trained employees on handling inmates with mental


                                         19
health issues, (Docs. 49-15 at 10–11; 49-16 at 90–91). Even assuming, arguendo,

that one of Hunter’s employees violated Silcox’s constitutional rights, a

municipality is not liable every time an employee’s conduct results in a

deprivation of an individual’s constitutional rights. Harris, 489 U.S. at 391–92

(“In virtually every instance where a person has had his or her constitutional

rights violated by a city employee, a § 1983 plaintiff will be able to point to

something the city ‘could have done’ to prevent the unfortunate incident.”).

Plaintiff has not shown how any training inadequacies caused the deprivation

of rights. See Harris, 489 U.S. at 391–92.

      Although the Court disagrees with Hunter’s statement that “the Sheriff

has no obligation to train his staff to identify inmates who are suicidal,” (Doc.

46 at 17), Plaintiff has not demonstrated a causal connection between the

failure to train and Silcox’s death. See Harris, 489 U.S. at 390. The Due Process

Clause of the Fourteenth Amendment provides pretrial detainees with the right

to be protected from harm, including suicide. Cook, 402 F.3d at 1115. Thus,

Hunter has a constitutional duty to prevent foreseeable suicides. However, the

record is devoid of evidence showing that during his time at the jail, Silcox

displayed any indicators of suicide that Moore, Riley, or any jail staff member,

had they been better trained, would have noticed. See id. Absent such a causal

link, a plaintiff’s “failure to train” claim fails as a matter of law. Id. (stating that




                                          20
a plaintiff must prove that the deficiency in training actually caused the officer’s

deliberate indifference to his or her constitutional rights). 7

      Finally, Plaintiff asserts that Riley and Moore should have seen Silcox’s

suicide as it was happening and intervened, but that both of them failed to

watch the video monitor that would have alerted them to what was happening.

(Doc. 49 at 5-6). However, Plaintiff has not and cannot demonstrate that the

failures of Moore, Riley, or both, even if negligent, were the result of Hunter’s

deliberate indifference to training. As the Supreme Court stated: “adequately

trained officers occasionally make mistakes; the fact that they do says little

about the training program or the legal basis for holding the [sheriff] liable.”

Harris, 489 U.S. at 390–91. Even if it was negligent to not periodically check

the monitors during canteen distribution, Plaintiff has presented no evidence

that this was because Hunter did not adequately train Riley or Moore.

      Because no reasonable jury could find that Hunter violated Silcox’s

constitutional rights, summary judgment as to Count I is due to be granted in

Hunter’s favor.




      7  Interestingly, Plaintiff does not cite his expert’s report in his response
to Hunter’s motion for summary judgment. Thus, the Court does not need to
consider it in deciding the motion. Fed. R. Civ. P. 56(c)(3). Nonetheless, the
expert’s report does not create a genuine dispute of material fact because it also
fails to demonstrate a causal link.


                                         21
      B. Plaintiff’s wrongful death claim

      “It is long established that, under Florida law, corrections officers owe

individuals within their custody a duty to use reasonable care for their safety.”

Cook, 402 F.3d at 1119. Florida has a limited waiver of sovereign immunity for

governmental actors where a private person would be liable for the action.

§ 768.28, Fla. Stat. (2017). However, this waiver only applies to operational

acts; discretionary functions are still immune. Cook, 402 F.3d at 1117.

      A discretionary function, under Florida law, is one in which “the
      governmental act in question involved an exercise of executive or
      legislative power such that, for the court to intervene by way of
      tort law, it inappropriately would entangle itself in fundamental
      questions of policy and planning.” “An ‘operational’ function, on
      the other hand, is one not necessary to or inherent in policy or
      planning, that merely reflects a secondary decision as to how those
      policies or plans will be implemented.”

Id. at 1117–18 (citations omitted) (quoting Henderson v. Bowden, 737 So. 2d

532, 538 (Fla. 1999)). In Cook, the Eleventh Circuit found that training

curriculum and methods are clearly discretionary functions immune from tort.

Id. at 1118. Additionally, “the ‘classification and placement of inmates within

the prison system constitutes a discretionary planning level function [and thus]

sovereign immunity applies.’ On the other hand, the failure to classify an

inmate pursuant to an established classification policy is an operational

function to which sovereign immunity does not attach.” McCreary v. Brevard

Cty., Fla., No. 6:09-CV-1394-ORL-19DA, 2010 WL 2509617, at *10 (M.D. Fla.



                                       22
June 18, 2010) (citing Davis v. Dep’t of Corr., 460 So. 2d 452, 453 (Fla. 1st DCA

1984)).

      Plaintiff alleges ten separate duties that Hunter, through his officers,

agents, or employees, owed to Silcox, but breached. (Doc. 23 ¶¶ 48(a)-(j)).

However, several of these alleged duties are discretionary functions, making

Hunter immune from suit if they were in fact breached. See Cook, 402 F.3d at

1117. In particular, the duties to “identify pretrial detainees that are at risk of

self-harm” and “implement adequate policies and procedures for the prevention

of inmate suicide” are discretionary functions because they concern the

development of jail policies. See id.; McCreary, 2010 WL 2509617, at *10.

However, the remaining allegations attack how Hunter’s policies were executed

and are not barred by sovereign immunity. See Cook, 402 F.3d at 1119 n.13.

      Without the barrier of sovereign immunity, Plaintiff may prevail upon a

showing that correctional officers breached a duty that caused Silcox’s death.

See id. at 1119. Suicide is an independent intervening cause that may break the

causal connection between an officer’s alleged negligent conduct and an

inmate’s death. Id. at 1120. “However, causation is not defeated, and the officer

is not relieved of liability, if the intervening cause was foreseeable or reasonably

might have been foreseen by the wrongdoer.’” Id. (quoting Schmelz v. Sheriff of

Monroe Cty., 624 So. 2d 298, 298 (Fla. 3d DCA 1993)). “[U]nder Florida law, the

evidentiary threshold for sending this claim to the jury is low. ‘Only a total


                                        23
absence of evidence to support an inference that the intervening cause was

foreseeable justifies the court in removing the question from the trier of fact.’”

Id. (quoting Overby v. Wille, 411 So. 2d 1331, 1332 (Fla. 4th DCA 1982)).

      Here, whether Hunter’s knowledge of Silcox’s prior suicide attempts,

despite several medical professionals stating that he was not high risk, is a

question of foreseeability that must be determined by the jury. 8 See id.; see also

Timson v. Juvenile & Jail Facility Mgmt. Servs., Inc., 355 F. App’x 283, 285

(11th Cir. 2009) (compiling cases and explaining scenarios where there was a

complete lack of evidence supporting that the suicide was foreseeable).

Moreover, whether the acts of Moore and Riley were negligent is an issue of fact

for the jury to determine. Therefore, Hunter’s motion for summary judgment as

to the wrongful death claim (Count II) is due to be denied.

      C. Motion to Exclude Plaintiff’s Expert

      Hunter seeks to exclude Plaintiff’s expert, Eiser, on the grounds that his

opinions are unreliable, rely on insufficient methodology, will not help the trier

of fact, and exceed his expertise. (Doc. 39 at 1). In his report, Eiser offers three

opinions: (1) that Hunter’s failure to take reasonable steps to protect Silcox

violated the jail’s procedures and corrections industry standards and practices;

(2) Hunter’s failure to implement adequate policies and procedures for


      8This ruling does not conflict with the Court’s ruling on the § 1983 claim
because deliberate indifference imposes a higher threshold than negligence.


                                        24
recognizing and preventing inmate suicide “indicates a callous indifference to

the health and safety of” inmates and violates corrections industry standards

and practices; and (3) the staffing and supervision practices in the F-max unit

created a serious risk to the health and safety of inmates, was directly related

to Silcox’s suicide, and violated the Florida Model Jail Standards and

corrections industry standards and practices. (Doc. 47-1 ¶ 16(a)-(c)).

      Federal Rule of Evidence 702 governs the admissibility of expert

testimony and states:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:
          (a) the expert’s scientific, technical, or other specialized
          knowledge will help the trier of fact to understand the evidence
          or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and
          methods; and
          (d) the expert has reliably applied the principles and methods
          to the facts of the case.

Fed. R. Evid. 702. Rule 702 requires judges to act as the gatekeeper to ensure

that expert testimony “is not only relevant, but reliable.” Daubert v. Merrell

Dow Pharm., Inc, 509 U.S. 579, 589 (1993); see also Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147 (1999) (holding that Daubert’s gatekeeping

obligation applies to all expert testimony). This requires that the testimony be

“more than subjective belief or unsupported speculation.” Daubert, 509 U.S. at

590. Whether such testimony is reliable “depends on the particular facts and


                                       25
circumstances of the particular case.” Hughes v. Kia Motors Corp., 766 F.3d

1317, 1329 (11th Cir. 2014) (quotation marks omitted) (quoting Kumho Tire Co.,

526 U.S. at 158).

      The party offering the expert testimony bears the burden of

demonstrating admissibility by a preponderance of the evidence, and this

burden is “substantial.” Cook, 402 F.3d at 1107. To be admissible, the proponent

of the testimony must satisfy three requirements:

      First, the expert must be qualified to testify competently regarding
      the matter he or she intends to address. Second, the methodology
      used must be reliable as determined by a Daubert inquiry. Third,
      the testimony must assist the trier of fact through the application
      of expertise to understand the evidence or determine a fact in
      issue.

Arthur v. Comm’r, Ala. Dep’t of Corr., 840 F.3d 1268, 1309 (11th Cir. 2016). If

the testimony satisfies these three requirements, it must then still satisfy Rule

403. United States v. Frazier, 387 F.3d 1244, 1263 (11th Cir. 2004) (en banc).

      1. Eiser is qualified to testify competently.

      Eiser is qualified to render opinions concerning jail policies and

procedures. Rule 702 allows a witness to qualify as an expert based upon his or

her knowledge, skill, experience, training, or education. Fed. R. Evid. 702; see

Frazier, 387 F.3d at 1260–61. Eiser has twenty-nine years of experience

operating and administrating a large local corrections facility. (Doc. 47-1 at 2).

He has published works in the area of jail administration, developed curricula



                                        26
to certify corrections officers, supervisors, and jail administrators, and teaches

criminal justice at the undergraduate university level. (Doc. 47-1 at 2). Eiser’s

training, experience, and education render him qualified to testify competently

as an expert on whether Hunter’s policies and procedures, and the execution of

those policies and procedures in regards to Silcox, complied with applicable

corrections industry standards and practices. See Frazier, 387 F.3d at 1260–61.

      Although Hunter “does not dispute that Mr. Eiser appears to be at least

minimally qualified to testify regarding the matters he intends to address[,]”

(Doc. 39 at 6), Hunter also asserts that “Mr. Eiser does not have the training,

background, or expertise to provide an opinion on mental health care, or to

opine that Dr. Bachus was incorrect.” (Doc. 39 at 13). However, Hunter takes

Eiser’s statement out of context. Eiser is not offering an opinion about a medical

decision—which he would not be qualified to do—but rather is offering an

opinion as to whether the jail had sufficient mental health protocols in place to

protect inmates. (See Doc. 47-1 at 11). To the extent that Hunter objects to

specific statements that he feels require medical expertise, he may raise such

objections at trial.

      2. Eiser’s opinions are reliable.

      For the second prong, Plaintiff must demonstrate that Eiser’s opinions

are reliable. Frazier, 387 F.3d at 1261. The reliability prong is distinct from an

expert’s qualifications; thus, an expert can be qualified but his opinions


                                          27
unreliable. Id. “[A] basic foundation for admissibility [is] that ‘[p]roposed

[expert] testimony must be supported by appropriate validation—i.e., “good

grounds,” based on what is known.’” Id. (second and third alterations in

original) (quoting Daubert, 509 U.S. at 590). The Supreme Court provided a

non-exhaustive list of factors to guide district courts in assessing the reliability

of expert opinions: “(1) whether the expert’s theory can be and has been tested;

(2) whether the theory has been subjected to peer review and publication; (3)

the known or potential rate of error of the particular scientific technique; and

(4) whether the technique is generally accepted in the scientific community.”

Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1335 (11th Cir. 2010) (citing Daubert,

509 U.S. at 593–94). Although more applicable to assessing the reliability of a

scientific expert’s opinions, these criteria “may be used to evaluate the

reliability of non-scientific, experience-based testimony.” Frazier, 387 F.3d at

1262 (citing Kumho Tire, 526 U.S. at 152). “Exactly how reliability is evaluated

may vary from case to case, but what remains constant is the requirement that

the trial judge evaluate the reliability of the testimony before allowing its

admission at trial.” Id.

      An expert who relies upon his experience as the foundation for his

opinions must explain how his experience supports his opinions. See Hughes,

766 F.3d at 1329 (citing Frazier, 387 F.3d at 1265). The proponent of the expert

testimony has the burden to explain how the expert’s experience “led to the


                                        28
conclusion he reached, why that experience was a sufficient basis for the

opinion, and just how that experience was reliably applied to the facts of the

case.” Frazier, 387 F.3d at 1265.

      The Rules do not “require[] a district court to admit opinion evidence that

is connected to existing data only by the ipse dixit of the expert. A court may

conclude that there is simply too great an analytical gap between the data and

the opinion proffered.” Gen. Elec. Co. v. Joiner, 522 U.S. 135, 146 (1997). “[A]

trial court may exclude expert testimony that is ‘imprecise and unspecific,’ or

whose factual basis is not adequately explained.” Cook, 402 F.3d at 1111 (citing

Frazier, 387 F.3d at 1267).

      Although couched as an attack on the opinions’ reliability, Hunter’s

challenges go to the weight of Eiser’s opinions, not their admissibility. Eiser

explains that his experience and education have made him familiar with several

publications concerning jail standards and practices, (Doc. 47-1 at 2–3), and

that he analyzed the facts of the case in accordance with those standards and

what he knows from his education and substantial experience in formulating

his opinions, (Doc. 47-1 at 5). Arguments about conflicting evidence that Eiser

relied upon, whether the standards used are mandatory, or how the standards

should apply to the jail, are all arguments attacking the weight of Eiser’s

opinions and can be made before the jury. See Rosenfeld v. Oceania Cruises,

Inc., 654 F.3d 1190, 1194 (11th Cir. 2011).


                                       29
      Notwithstanding the general admissibility of Eiser’s opinions, one

opinion in his report warrants further discussion. In his report, Eiser states:

      Based upon my training, education and experience as a jail
      administrator (and not as a medical expert) I found it shocking
      that the next day (after his admission) a Licensed Practical Nurse
      (LPN) Rex Nicola would ignore the diagnosis and risk assessment
      of a licensed doctor (Psychiatrist) and approve Mr. Silcox for
      general population housing.

(Doc. 39-1 at 13). However, there is nothing in the record that indicates Bachus

ever recommended Silcox be placed in any specific housing level—let alone

something other than general population. As stated previously, even if Bachus

held a subjective belief that Silcox was a suicide risk, he failed to mention it to

anyone in Hunter’s office and his discharge notes are not explicit on this issue.

(See Docs. 49-17 at 44; 40-4 at 1). It is unclear with what evidence Eiser

formulated this opinion; unless Eiser can establish a factual basis for this

opinion via a proffer, it will be excluded.

      3. Eiser’s opinions are helpful to the trier of fact.

      To assist the trier of fact, expert testimony must concern matters beyond

the knowledge of the average juror. Frazier, 387 F.3d at 1262. “Proffered expert

testimony generally will not help the trier of fact when it offers nothing more

than what lawyers for the parties can argue in closing arguments.” Id. “While

it is well established that a qualified expert in a civil case may offer his opinion

on an ‘ultimate issue’ in a case, Fed. R. Evid. 704(a), experts ‘may not testify to



                                         30
the legal implications of conduct’ or ‘tell the jury what result to reach.’”

Commodores Entm’t Corp. v. McClary, 879 F.3d 1114, 1128 (11th Cir. 2018)

(quoting Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir.

1990)). Because the court is the jury’s only source of law, “questions of law are

not subject to expert testimony. . . . Thus, the district court must take ‘adequate

steps to protect against the danger that [an] expert’s opinion would be accepted

as a legal conclusion.’” Id. (quoting United States v. Herring, 955 F.2d 703, 709

(11th Cir. 1992)).

      Eiser cannot offer an opinion concluding that Hunter was deliberately

indifferent or negligent in handling Silcox, see id.; however, he can offer

opinions on whether Hunter’s policies in the jail complied with common jail

standards and practices. Although not conclusive on the matter, whether

Hunter complied with industry standards can bear on the standard of care in

determining negligence. See Sorrels v. NCL (Bahamas) Ltd., 796 F.3d 1275,

1282 (11th Cir. 2015). As the common jail industry standards and practices are

unknown to the average juror, Eiser’s opinions on those standards and practices

may be helpful to the jury in determining whether Hunter was negligent. See

id.

      Because the Court has granted summary judgment on the civil rights

claim, some of Eiser’s opinions may no longer be pertinent. Also, it is likely that

Eiser’s opinions concerning Hunter’s investigation after Silcox’s suicide are


                                        31
irrelevant to the actions taken to prevent the suicide; however, the Court will

reserve ruling on the admissibility of such opinions until trial. If evidence comes

to light at trial making such opinions relevant, the Court will hear argument

from the parties at that time.

      D. Plaintiff’s Motion For Partial Summary Judgment

      Plaintiff has moved for partial summary judgment seeking to exclude

twelve of Hunter’s affirmative defenses. (Doc. 41 at 1). Plaintiff argues that the

first, third, fifth, eighth, ninth, tenth, eleventh, and sixteenth affirmative

defenses are merely denials of liability and thus improperly raised as

affirmative defenses (hereinafter the “denial defenses”); that the second,

seventh, and twelfth affirmative defenses fail on the merits as a matter of law;

and that the fifteenth affirmative defense is both improperly raised and would

fail even if properly raised. (Doc. 41 at 1–2). As for the denial defenses, Hunter

claims that Plaintiff has moved for summary judgment on them, but has not

argued that Hunter would be precluded from using them at trial and defers to

the Court. (Doc. 48 at 1).

      Partial summary judgment may be used to dispose of affirmative

defenses. Int’l Ship Repair & Marine Servs., Inc. v. St. Paul Fire & Marine Ins.

Co., 944 F. Supp. 886, 891 (M.D. Fla. 1996).




                                        32
      1. The denial defenses are not affirmative defenses.

      “A defense which points out a defect in the plaintiff’s prima facie case is

not an affirmative defense.” In re Rawson Food Serv., Inc., 846 F.2d 1343, 1349

(11th Cir. 1988). Plaintiff is correct, as Hunter implicitly concedes, that the

denial defenses are not affirmative defenses. See id. Although Plaintiff seeks

summary judgment on these “affirmative defenses” to narrow the issues for

trial, Plaintiff is not asking the Court to determine these issues on the merits

based on an absence of a genuine issue of material fact. Instead, the Court

strikes the denial defenses as affirmative defenses; they are issues that Hunter

may raise at trial if appropriate.

      2. The Second Affirmative Defense should be withdrawn.

      The parties agree that the Second Affirmative Defense should be

withdrawn because Hunter is not able to prove medical negligence. Accordingly,

this affirmative defense is deemed withdrawn.

      3. Summary judgment on the Seventh Affirmative Defense is granted.

      Hunter’s Seventh Affirmative Defense states that any damages should be

reduced by the pro rata share attributable to Silcox’s own actions or omissions.

(Doc. 35 at 6). Plaintiff correctly asserts that summary judgment in his favor is

appropriate because Florida law does not allow the “apportion[ment] of fault as

between a negligent actor and an intentional one.” (Doc. 41 at 11). Hunter

contests whether Silcox’s actions were actually intentional, arguing that a


                                       33
factual dispute exists whether Silcox intended to take his own life or if the

suicide was an unintended consequence of his actions. (Doc. 48 at 3).

      Under Florida law, fault may not be apportioned between negligent and

intentional tortfeasors. Wyke v. Polk Cty. Sch. Bd., 137 F.3d 1292, 1293 (11th

Cir. 1998) (relying on Merrill Crossings Assoc. v. McDonald, 705 So. 2d 560 (Fla.

1997) and Stellas v. Alamo Rent-A-Car, 702 So. 2d 232 (Fla. 1997)). Although

there is evidence that Silcox may have previously lied about or faked suicide

attempts, there is no evidence that Silcox was only intending to fake suicide on

this occasion. To the contrary, the FDLE report states that Silcox attempted to

hang himself three times, making adjustments to the sheet after each of the

first two attempts, and perishing on the third. (Doc. 40-7 at 2). Plaintiff’s motion

for partial summary judgment as to Hunter’s Seventh Affirmative Defense is

granted.

      4. Summary judgment on the Twelfth Affirmative Defense is granted.

      Hunter’s twelfth affirmative defense is that Hunter is entitled to a set off

for any of Plaintiff’s expenses previously paid by Defendants. However, Hunter

concedes that Plaintiff is entitled to summary judgment on this affirmative

defense.




                                        34
      5. Summary judgment on the Fifteenth Affirmative Defense is granted.

      In accordance with the discussion on the Seventh Affirmative Defense,

Hunter cannot apportion liability. Therefore, summary judgment on this

affirmative defense is granted.

      IV. CONCLUSION

      Accordingly, it is hereby

      ORDERED:

      1. Hunter’s Amended Motion for Summary Judgment (Doc. 46) is

GRANTED as to Count I, the civil rights count, but DENIED as to Count

II, the negligence count. The Clerk shall delay entering judgment on Count I

until the conclusion of the case.

      2. Hunter’s Daubert Motion to exclude Plaintiff’s expert, (Doc. 39), is

DENIED.

      3. Plaintiff’s Motion for Partial Summary Judgment, (Doc. 41), is

GRANTED IN PART.

            a. Hunter’s first, third, fifth, eighth, ninth, tenth, eleventh, and

sixteenth affirmative defenses are STRICKEN.

            b. Hunter’s second affirmative defense is WITHDRAWN.

            c. Summary judgment on the seventh, twelfth, and fifteenth

affirmative defenses is GRANTED.




                                      35
        4. Not later than August 20, 2018, the parties shall file a joint notice

stating the trial term they are requesting. The Court will do its best to

accommodate the parties’ request. By that same date, the parties should also

notify the Court whether a settlement conference with the magistrate judge

would be helpful.

        DONE AND ORDERED in Jacksonville, Florida this 31st day of July,

2018.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

jb
Copies to:

Counsel of record




                                       36
